Citation Nr: 1218774	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  04-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to October 4, 2010.

2.  Entitlement to an increased rating in excess of 70 percent for PTSD, from October 4, 2010.

3.  Entitlement to a total rating based on individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Boise, Idaho, which granted the Veteran an increased rating of 30 percent for PTSD.  The Veteran appealed this decision.   

The claim came before the Board in February 2007, when the Board remanded the claim for further development.  In a March 2008 rating decision, the RO increased the rating assigned for PTSD from 30 percent to 50 percent disabling, effective October 26, 2007.  The Veteran again appealed.

In July 2008 decision, the Board granted a 50 percent rating for PTSD effective May 27, 2003 and denied a rating in excess of 50 percent for any period of time during the appeal period.  In December 2008, the RO implemented the Board's July 2008 decision and granted a 50 percent evaluation for PTSD from May 27, 2003.  Also in the December 2008 rating decision, the RO denied the claim for individual unemployability. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a Memorandum Decision in March 2010, the Court vacated the Board's decision and remanded the matter for readjudication.

A November 2011 rating decision granted the Veteran an increased rating to 70 percent, effective October 4, 2010.  As a rating in excess of 70 percent is available, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher evaluation includes a claim for TDIU. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Prior to October 4, 2010, the Veteran's PTSD was manifested by occupational and social impairment with disturbances of motivation and mood and difficulty in establishing occupational and social relationships.

2.  From October 4, 2010, the Veteran's PTSD is manifested by difficulty in adapting to stressful circumstances, impaired impulse control, inability to establish and maintain effective relationships, intermittently illogical speech, and suicidal ideations.  

3.  At no point during the periods on appeal did the Veteran's PTSD manifest as total occupational and social impairment due to symptoms such as gross impairment in thought process, persistent danger of hurting himself or others, disorientation as to time and place, and memory loss for close relatives, occupation, or own name. 

4.  With resolution of the doubt in favor of the Veteran, he is unable to obtain and maintain gainful employment due to his PTSD symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent rating for PTSD have not been met, prior to October 4, 2010. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 70 percent rating for PTSD have not been met, from October 4, 2010. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for entitlement to TDIU are approximated, from October 4, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in June 2003, March 2007, and July 2007 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in July 2003, October 2007, October 2010, and January 2012.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Merits of the Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2011). 

When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2011).

PTSD is rated under 38 C.F.R. § 4.130 , Diagnostic Code 9411, which in turn incorporates criteria contained in the General Rating Formula for Mental Disorders. Under the General Rating Formula, a noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational or social functioning or to require continuous medication. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. §§ 4.125, 4.130. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41-50 is assigned where there are, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.   

A GAF score of 51-60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.   

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships. Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The Veteran underwent a July 2003 VA PTSD examination, which included a review of the claims file. The Veteran reported that he had dreams of being in combat approximately once a week. He had intrusive thoughts about Vietnam about 70% of the day. Vietnamese voices, helicopters, planes, and seeing car accidents triggered thoughts about Vietnam. Avoidance symptoms also occurred. He avoided Vietnamese people, and books and movies about war. Although, he had been married for 33 years, he described his marriage as rocky due to his irritability. He did not socialize with his wife and did not sleep with her anymore. He also had arousal symptoms. He had trouble falling and staying asleep and only had about four hours of sleep per night. He indicated that he used to get in a lot of fights when he came home from Vietnam. He was irritable at home and aggressive at work. He had a startle reaction to loud noises and surprises, and his concentration was quite poor as he found it difficult to complete tasks. He was also hypervigilant in public. 

On mental status examination, the Veteran was dressed in clean, comfortable clothing, and had excellent hygiene. He was slightly obese. He was oriented times four, and his speech was at a normal rate and rhythm. His short term and long term memory were intact. His mood was euthymic and his affect was full range. Although his form of thought was tangential and circumstantial, he would come back to the point. His content of thought was only remarkable in that he had very little in his life except for his Vietnam experience. He was neither homicidal nor psychotic. 

The Veteran was diagnosed with PTSD and assigned a Global Assessment of Functioning (GAF) score of 60. The examiner noted that the Veteran had flashbacks, avoidance, and arousal. Flashbacks included dreams, intrusive thoughts, and triggered thoughts. Avoidance symptoms included avoidance of "oriental and Vietnamese people," books and movies about war, and socializing. He had social alienation and family alienation. His arousal symptoms included poor sleep, irritability, startle reaction, poor concentration, and hypervigilance. Although the Veteran managed to stay married, his marriage was not stable and he spent very little time with his wife or anyone else. He was in his last job for 23 years. He was never placed on psychotropic medicines, although he could have benefited from them. 

A "buddy" statement dated in September 2003 restated the Veteran's Vietnam experiences. 

In a statement from the Veteran received in August 2004, the Veteran indicated that he had very little radio training in Vietnam and was placed on a special recon team as the primary radioman. He now will not work in any job that required technical skills such as using a computer or cell phone as it reminded him of when he served as a radioman and caused more dreams and nightmares about Vietnam. 

Treatment records from Salt Lake City VA Medical Center (VAMC) from 2007 to 2008 included a February 2007 PTSD screening in which the Veteran indicated that he had nightmares or intrusive thoughts.  He was constantly on guard, watchful, or easily startled. He felt numb or detached from others, activities, or his surroundings. He had little interest or pleasure in doing things nearly every day. He felt down and hopeless nearly every day. 

The Veteran underwent a VA examination in October 2007.  The Veteran was dressed in clean, comfortable clothing with good hygiene. He was oriented times four and speech came in at a halting, uneven place. His mood was anxious and affect was congruent and his short term and long term memory were intact.  His form of thought was tangential and circumstantial and content of thought was only remarkable for his ongoing focus in Vietnam. He was neither suicidal, homicidal, nor psychotic. He was diagnosed with PTSD and assigned a GAF score of 50. The examiner noted that the Veteran continued to have significant symptoms of PTSD with an increase in flashback phenomena which he attributed to the Iraq war. He continued to be quite socially isolative and had ongoing difficulty in his relationship with his wife. He continued to have very significant arousal symptoms and these  prevented him from developing as an adult. He continued not to work, retiring in 2002. The examiner noted that he did not think at this point the Veteran would be able to work. He had some thought disorder as described above. The examiner did not notice this during the last VA examination, but it was significant. This might be due to anxiety or due to a developmental problem such as attention deficit hyperactivity disorder. The Veteran remained socially avoidant and alienated.  The examiner noted that the Veteran would do better if he would allow himself to go to treatment. He currently had no treatment and refused medication for PTSD.

A VA general medical examination was conducted in September 2010.  A psychiatric screening examination, including a screening observation, comprehension, response and emotional reaction appeared normal.  

A social and industrial survey was conducted in October 2010.  The Veteran reported that his PTSD symptoms cased problems in his employment, specifically that his anger and irritability caused conflicts with co-workers and supervisors.  The Veteran has not worked since 2001, when he retired early. The Veteran earned a bachelor's degree, but chose employment that was below his education and training level.  There was evidence that the Veteran's pre-trauma performance level was better than his posttraumatic performance level.  Prior to the trauma, the Veteran was able to get along with his colleagues and supervisors and he was able to manage anxiety with reflection, introspection, and appropriate problem solving.  After his combat experience, the Veteran chose jobs that kept him moving and occupied his mind so his thoughts would not drift back to bothersome memories of combat trauma.  

The examiner opined that if the Veteran were to return to employment, he would be negatively impacted by side effects of his medication, including drowsiness, fatigues, dry mouth, thirst, and blurred vision; an inability to block out sounds, side and odors and limited ability to tolerate noise and crowds; difficulty with stamina; difficulty managing assignments and multitasking; difficulty getting along with others; difficulties with authority figures; difficulty understanding and correctly interpreting criticism; and difficulty coping with unexpected changes.  The examiner concluded that the Veteran would be unable to work due to his PTSD symptoms.  

With regard to his personal life, the Veteran reported that he had been married to his wife for 40 years; however they currently sleep in separate rooms due to his anger, irritability, emotional distancing, nightmares, and reticence to have physical intimacy.  He reported verbal conflict, avoidance, and irritability with his son as well.

In terms of social functioning, the Veteran reported that he tries to give service to Veterans groups; however, he often participates in a task-oriented way, rather than in a social or emotional manner.  He also reported that he has contact with two of his sisters and will occasionally have coffee with a neighbor, but otherwise spends the majority of his time isolated or doing solitary hobbies.

A mental status examination revealed the Veteran was casually dressed with fair eye contract, grooming, hygiene, and posture.  His gait was unremarkable, his level of activity was restless and tense, and the Veteran was cooperative and attentive.  The Veteran's speech included some irrelevant answers. His mood was anxious and depressed.  The Veteran exhibited loose association to questions, tangentiality, rambling, and circumstantiality.  He had intrusive thoughts of combat trauma and obsessions related to the Vietnam War.  The Veteran denied delusions, hallucinations, and homicidal ideations, but endorsed suicidal ideation without plan or intent.  The examiner diagnosed the Veteran with chronic PTSD and recurrent, severe major depressive disorder and assigned a GAF score of 42.  

A VA opinion was filed in January 2012.  The VA examiner reviewed the claims file, including the prior VA examination reports.  The examiner opined that there was no persuasive evidence that supports the service-connected PTSD precluding the Veteran from securing and maintaining gainful employment.  Specifically, the examiner found no signs or symptoms of persistent delusional or psychotic thinking, persistent danger to oneself or others, disorientation, grossly declining impairment of activities of daily living, obsessional rituals, dangerous behaviors, or other incapacitating PTSD symptoms.  The examiner therefore opined that it is less likely than not that the Veteran's PTSD renders him unemployable.

The Board finds that at no point prior to October 4, 2010, does the medical evidence show that the Veteran's PTSD symptoms approximate the criteria supporting a rating in excess of 50 percent for the reasons explained below. Id.; Mauerhan, supra. The criteria for the 70 percent rating contemplate symptoms including suicidal ideation, impaired speech, near continuous panic or depression, neglect of personal appearance or hygiene, spatial disorientation, and an inability to maintain relationships. Id.  Prior to October 4, 2010, the record does not show the Veteran having inadequate hygiene, significantly impaired speech, or spatial disorientation, or suicidal ideation.  The Veteran's symptoms primarily manifest as social isolation, difficulty concentrating, disturbed sleep, hypervigilance, disturbed mood, and irritability.  These symptoms are contemplated by the 50 percent rating.

The records show that the Veteran maintains a relationship with his family, including wife, son, and sisters.  The Veteran also had good hygiene and was fully oriented.  All of these factors indicate that the Veteran clearly has some impairment from PTSD, but he was not unable to engage in social and occupational activities, including an ability to establish and maintain effective relationships as contemplated in a 70 percent rating.  Equally significant is the fact that there is no evidence of suicidal or homicidal thoughts, violence, hallucinations, delusions, or cognitive decline.  The Veteran's GAF scores have ranged from 50 to 60 for moderate to serious symptoms. 

A review of VA treatment records and VA examination reports does not reveal that the Veteran experiences gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting others or disorientation to time or place. The Veteran has been noted to be able to maintain minimum hygiene. Additionally, the Veteran has not experienced suicidal or homicidal ideations; obsessional rituals; or speech intermittently illogical, obscure, or irrelevant. Finally, although the Veteran has presented with complaints of memory problems, there is no indication in the record that he has experienced memory loss of such severity that the Veteran forgets the names of close relatives, his own occupation, or name. Accordingly, a rating in excess of 50 percent for PTSD is denied, prior to October 4, 2010.

From October 4, 2010, the Board finds that the Veteran has occupational and social impairment with deficiencies in most areas, and an inability to establish and maintain effective relationships.  

The Veteran was noted as having poor impulse control, as evidenced by his unprovoked irritability and lack of patience.  Additionally, he was noted to have experienced suicidal ideation and near-continuous depression.  The Veteran also demonstrated difficulty in interacting in stressful circumstances.

The Veteran was also shown throughout the appeal period to be socially isolative, including only interacting on a limited basis with his wife and son and a few others.  This isolation-type behavior and lack of social interaction is demonstrative of an inability to establish and maintain effective relationships.

At no time during the rating period has the Veteran's PTSD symptomatology more nearly approximated total occupational and social impairment, as required for a higher disability rating of 100 percent under Diagnostic Code 9411.  While there does appear to be some variation in the Veteran's symptomatology during the course of the appeal, the Board finds that the evidence reflects that the disability level during the entire course of the appeal has consistently more closely approximated the criteria for a 70 percent evaluation than that for a 100 percent evaluation.  See 38 C.F.R. § 4.7.  

Although the claims file indicates that the Veteran experiences relative social isolation and has friends outside of his immediate family, the evidence shows that the Veteran has been married for over forty years and has maintained a relationship, though strained, with his wife and son.  Therefore, it does not appear that the Veteran has been totally socially impaired for any period.  Furthermore, although he is irritable and has angry outbursts, the Veteran has not been a persistent danger of hurting himself or others.  The Veteran has denied homicidal thoughts and while the Veteran has reported suicidal ideation, it has been without intent. 
Finally, although some illogical speech patterns and thoughts have been shown, the evidence does not show that the Veteran has gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.

The record indicates occupational and social impairment with deficiencies in most areas.  The criteria under Diagnostic Code 9411 specify that total occupational and social impairment must be shown for a 100 percent evaluation.  Absent such a showing, the evidence does not support a 100 percent evaluation under these criteria for any period of increased rating claim.   

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability.  The Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible; however, the medical findings, which directly address the criteria under which his PTSD is evaluated are more probative than his assessment of the severity of his PTSD.  See Jandreau, supra; Buchanan, supra. Therefore, a rating is excess of 70 percent from October 4, 2010, is not warranted for the Veteran's service-connected PTSD.   

TDIU

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  With resolution of the doubt in favor of the Veteran, a total rating based on individual unemployability is warranted because of the occupational impairment imposed by his PTSD.  Therefore, the Veteran's claim of TDIU is granted.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

As the Veteran is rated at 70 percent disabling from October 4, 2010, the statutory criteria have been met as of that date.  Additionally, the Veteran was reportedly not working throughout the appeal.  

The October 2010 VA examiner opined that the Veteran is unemployable due to his PTSD symptoms.  His irritability and angry outbursts while employed damaged relationships with co-workers and supervisors.  Additionally, he noted that the Veteran would have difficulty maintaining stamina for a full work day, sustaining concentration, responding to negative feedback, interacting with authority figures, screening out environmental stimuli, and responding to change.  

The January 2012 VA examiner opined that there is no evidence to suggest that the Veteran is unemployable due to his PTSD symptoms.  The examiner opined that there was no persuasive evidence that supports the service-connected PTSD precluding the Veteran from securing and maintaining gainful employment.  Specifically, the examiner found no signs or symptoms of persistent delusional or psychotic thinking, persistent danger to oneself or others, disorientation, grossly declining impairment of activities of daily living, obsessional rituals, dangerous behaviors, or other incapacitating PTSD symptoms.  The examiner therefore opined that it is less likely than not that the Veteran's PTSD renders him unemployable.

It is not clear whether the Veteran may be employable in a more isolated work environment.  Nevertheless, as there is evidence both for and against the Veteran's ability to engage in substantially gainful employment, the Board will resolve all doubt in favor of the Veteran and grant a total disability based on individual unemployability, as of October 4, 2010.  


ORDER

Entitlement to an increased rating in excess of 50 percent for PTSD prior to October 4, 2010 is denied.

Entitlement to an increased rating in excess of 70 percent for PTSD from October 4, 2010 is denied.

Entitlement to a TDIU is granted, effective October 4, 2010.




______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


